— Judgment, Supreme Court, New York County (Felice K. Shea, J.), rendered June 22, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, two counts of criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the third degree, and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of AVi to 9 years on the sale and possession counts and a concurrent term of imprisonment of 6 months on the drug paraphernalia count, unanimously affirmed.
Defendant’s arguments that he was prejudiced by the introduction of background testimony and the court’s identification charge are unpreserved (CPL 470.05 [2]; People v Leisner, 73 NY2d 140, 147). Were we to reach them in the interest of justice, we would find that the background information did not impermissibly suggest a propensity on defendant’s part to commit the crimes charged or show that he had committed other crimes. The court’s extensive identification charge fairly instructed the jury on the identification question raised at the trial. Concur — Sullivan, J. P., Milonas, Kupferman, Asch and Smith, JJ.